Citation Nr: 0709048	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for peptic ulcer disorder 
secondary to service-connected post traumatic stress disorder 
(PTSD), to include whether new and material evidence has been 
received to reopen the claim for peptic ulcer disorder.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  

The Board notes that, in unappealed October 1984 and May 2003 
rating decisions, the RO denied service connection for a 
stomach disorder.  

The October 2004 decision on appeal denied service connection 
for peptic ulcer disorder secondary to service-connected 
PTSD.  Where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  An RO rating decision in October 1984 denied service 
connection for a stomach disorder; the veteran was advised of 
the decision but did not appeal.  

3.  An RO rating decision in May 2003 denied the veteran's 
petition to reopen a claim for service connection for a 
stomach disorder; the veteran was advised of the decision but 
did not appeal.  

4.  The evidence received since the May 2003 rating decision 
is not cumulative and redundant of evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  

5.  The currently demonstrated postoperative residual peptic 
ulcer condition is shown as likely as not to have been 
aggravated by the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The rating decisions of October 1984 and May 2003 are 
final.  38 U.S.C.A. § 7105(b) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  The evidence received since May 2003 is new and material 
evidence for the purpose of reopening the claim for service 
connection for an ulcer disorder.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.156 (2006).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a peptic ulcer is proximately due to 
or the result of the service-connected PTSD.  38 U.S.C.A. §§  
1101, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2006);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations and the favorable outcome of the Board's 
determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.303 (2006).  

In an October 1984 rating decision the RO denied service 
connection for a stomach condition.  The veteran was notified 
of the decision but did not file an appeal.  

As the veteran did not appeal the October 1984 rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The veteran then sent medical reports from Dr. K.P. from 
Cardiopulmonary - Renal Associates.  

In a May 2003 rating decision the RO denied reopening the 
claim for service connection for stomach condition because 
the evidence was not new and material.   The veteran was 
notified of the decision but did not appeal.  

As the veteran did not appeal the May 2003 rating decision, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
April 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the May 2003 rating 
decision consisted of service medical records; medical 
statement from Dr. K.P. at Cardiopulmonary-Renal Associates 
from March 2003; and medical reports from South Hills Health 
Systems from April 1975 and December 1975.  

The evidence associated with the claims file since the May 
2003 rating decision includes private medical reports from 
UPMC Southside from January 2001 to February 2002; medical 
statement from Dr. K.P. at Greater Pittsburgh Medical 
Associates - Patel Medical Associates from April 2004; lay 
statements from L.G. and Sgt. T.J.; a May 2004 VA examination 
at VA Pittsburgh Healthcare System;  medical opinion from VA 
Psychiatrist Dr. J.P.; VA treatment notes from University 
Drive VA Medical Center (VAMC) from September 2005 to May 
2006; and the veteran's statements.  

The Board finds that the evidence added to the file since the 
May 2003 rating decision is "new" in that it was not before 
the adjudicators in May 2003.  The Board's finding of 
materiality is presented hereinbelow.  

The private medical records, lay statements, the VA 
examination, and VA treatment notes demonstrate that the 
veteran has had peptic ulcer disease since his military 
service, and Dr. K.P.'s opinion states that the veteran's 
peptic ulcer disease is secondary to the service-connected 
PTSD.  The Board finds that this evidence is material since 
it demonstrates a nexus to service and to the veteran's 
service-connected PTSD.  

The Board notes that "new and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge, 155 
F.3d  at 1356.  

As such, the additional evidence associated with the file 
relates to the existence or possibility of a nexus and 
therefore, raises a reasonable possibility of substantiating 
the claim for service connection.  Based on the analysis, the 
Board finds that new and material evidence has been received, 
and the claim of service connection are reopened.  


Secondary Service Connection for Ulcer 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserts that his peptic ulcer is secondary to his 
service-connected PTSD, currently rated at 70 percent 
disabling.   

The veteran has current peptic ulcer disease.  In 1970, three 
years after discharge from service, the veteran underwent a 
partial gastrectomy in which 50 percent of his stomach was 
removed.  The veteran is under VA treatment for side effects 
from his gastrectomy, dumping and his peptic ulcers.  

The veteran submitted lay statements from L.G. and Sgt. T.J. 
regarding the veteran's stomach problems dating back to 
service.  L.G.'s statement in May 2004 asserts that he lived 
with the veteran at Camp Pendleton and in Vietnam for almost 
two years, and that the veteran had stomach pains and 
diarrhea while in service.  

Sgt. T.J. added that he and the veteran both had diarrhea and 
worms from drinking the water in Vietnam.  Sgt. T.J. also 
stated that the veteran's stomach conditions continued 
throughout the Vietnam tour and that the veteran routinely 
received medical treatment during his military service.  

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

The veteran asserts that his current peptic ulcer condition 
is secondary to his service-connected PTSD.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

In April 2004 the veteran saw Dr. K.P. from Greater 
Pittsburgh Medical Associates - Patel Medical Associates.  
Dr. K.P. stated that the veteran had peptic ulcer disease and 
that usually peptic ulcers could be treated and stabilized 
with medication.  

However, the physician opined that the veteran's PTSD 
intensified and exacerbated the symptoms of the peptic 
ulcers.  Dr. K.P. stated that stress and anxiety were 
definitely contributors to the veteran's physical problems.  

Dr. K.P. opined that the veteran's PTSD played a major role 
in producing excessive gastric juices which then caused his 
ulcers.  Dr. K.P. stated that the veteran's stress was 
manifested as emotional symptoms such as restlessness, 
irritability, excessive worrying and inability to concentrate 
and they had a direct affect on gastrointestinal distress.  

Dr. K.P. opined that the veteran's peptic ulcer disease was 
more severe and most likely a result of PTSD; without the 
PTSD the veteran's symptoms would not be so severe or 
excessive and the recurrences would be less frequent.  

In May 2004 the veteran had a VA medical examination at the 
University Drive VA Medical Center.  The physician noted the 
veteran's service medical records indicated a history of 
diarrhea stools.  

The physician stated that peptic ulcer disease of unknown 
etiology could be a H. pylori infection that ultimately 
resulted in partial gastrectomy.  The physician also noted 
that the veteran had symptoms of dumping syndrome occurring 
secondary to partial gastrectomy surgery for peptic ulcer 
disease.  

The physician opined that stress could exacerbate symptoms of 
colitis and that, in most cases, individuals with colitis had 
superimposed irritable bowel syndrome.  The physician, 
quoting from a treatise, stated that it was clear that stress 
could exacerbate symptoms and alter bowel motility in both 
normal persons and irritable bowel syndrome patients.  

The RO sent the veteran's claims file back for a medical 
opinion on the question of whether the veteran's 
gastrointestinal problems were specifically due to the 
veteran's PTSD.  

A VA psychiatrist, stated in response that there was no 
medical, scientific or research studies that supported the 
contention that PTSD caused or definitely exacerbated the 
symptoms of gastrointestinal problems or digestive condition.  
The medical reviewer also stated that there was no medical, 
scientific or research studies that supported the contention 
that PTSD caused or exacerbated any medical condition.  

The VA reviewer specifically disagreed with both Dr. K.P. and 
the other VA physician, asserting that there was no evidence 
to support the former and that the latter was based on 
speculation.  .The VA reviewer opined that it was not at 
least as likely as not (not at all likely) that the veteran's 
PTSD caused or exacerbated any gastrointestinal condition or 
any digestive condition that the veteran might have.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In this case, there are two medical opinions supporting 
secondary service connection and one medical opinion against 
secondary service connection.  On careful review of these 
medical opinions, the Board finds that the opinions are 
equally competent and persuasive.  Accordingly, on careful 
consideration, the medical evidence in this case is found to 
be in relative equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the medical evidence to be in relative 
balance in showing that the currently demonstrated 
postoperative residual peptic ulcer disability is as likely 
as not to have been aggravated by the service-connected PTSD.  

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, service connection for peptic ulcer as 
secondary service connection to PTSD is warranted.  


ORDER

Service connection for peptic ulcer as secondary to service-
connected PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


